department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list aug tep na t t t e y w legend taxpayera company a iraa ira b i amount a l i agency a employer a dear this is in response to a ruling_request submitted by your authorized representative dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested represents that he received a distribution from ira a totaling amount taxpayer a age a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the failure of agency a to timely effectuate the transfer of amount a to ira a taxpayer a believed that he was not responsible for a filed an administrative appeal to that effect started its collection activities faced with the threat of the loss of his employment with employer a taxpayer a instructed the provider of ira a to issue a direct payment to agency a on april a via check in spite of the pending appeal agency a the ira provider transferred amount a from ira a to agency liability assessed by agency a and on june agency a notified taxpayer a that his appeal was successful the assessment of tax had been cancelled and the tax_liability had been reduced to zero taxpayer a requested of agency a that amount a be immediately transferred directly to ira a but agency a failed to do so and transferred amount a to company a within days of the expiration of the deadline for rolling over the withdrawal of amount a from ira a amount a was placed into ira b pending the issuance of a private_letter_ruling by the internal_revenue_service service waiving the 60-day rollover rule based on the above facts and representations you request a ruling that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the assertions and accompanying documentation are consistent with taxpayer a’s claim that his failure to roll over amount a within the requisite days was caused by the failure of agency a to timely transfer the funds amount a to ira a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira a provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a contributed to ira b will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at d sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
